EXHIBIT 10.2
 


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of November 10,
2005 (the “Effective Date”), by and between SulphCo, Inc., a Nevada corporation
(along with its successors and assigns, the “Company”), and Loren J. Kalmen
(“Executive”).
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the Company and Executive agree as
follows:
 
1.    Employment.
 
(a)    Term. Subject to the terms hereof, Executive’s employment hereunder shall
commence as of the Effective Date and shall continue until terminated pursuant
to Section 3 below (such period, the “Employment Period”).
 
(b)    Position, Place of Performance and Duties. Executive will serve as the
Company’s Chief Financial Officer. Executive will have the responsibilities,
duty and authority commensurate with the position of Chief Financial Officer and
will perform such other services of an executive nature as may be prescribed
from time to time by the Company’s Board of Directors (the “Board”) and agreed
to by Executive. Executive’s employment will be based at the Company’s principal
offices in Sparks, Nevada or such other place as may be agreed to by Executive
and the Board. In addition, Executive will be available to travel at such times
and to such places as may be reasonably necessary in connection with the
performance of his duties hereunder. Subject to the last sentence of this
Section 1(b), Executive shall devote his full business time and efforts in the
performance of his duties hereunder. Notwithstanding the foregoing, it is
expressly agreed that (i) Executive may (A) manage his personal investments, (B)
provide consulting services to existing clients of Loren J. Kalmen, CPA, Ltd.,
(C) engage in charitable or not-for-profit activities, and/or (D) serve on the
board of directors of up to one other company which is not a competitor of the
Company, in each case, in a manner that does not materially interfere with his
obligations to the Company hereunder, and (ii) neither the Company nor any
officer, director, employee, shareholder or other person shall have any right,
by virtue of this Agreement, to share or participate in such other investments
or activities or to the income or proceeds derived therefrom. It is recognized
by the Company that Executive is in the process of closing out a long-standing
CPA practice and needs to focus some attention thereon during the first months
of his employment. It is understood, therefore, that his salary in those first
months is in part to compensate him for difficulties encountered in winding-up
his practice.
 
2.    Compensation.
 
(a)    Base Salary. Commencing on the Effective Date, the Company will pay
Executive a base salary at the annual rate of $300,000, which amount shall be
reviewed annually and subject to increase (but not decrease) at the good faith
discretion of the Board (as adjusted from time to time, the “Base Salary”). The
Base Salary will be payable in substantially equal installments (no less
frequently than bi-weekly) in accordance with the Company’s payroll practices as
in effect from time to time.
 
1 of 8

--------------------------------------------------------------------------------


 
(b)    Bonus. Based on Executive’s performance and the overall performance of
the Company, Executive will be eligible to receive bonuses from time to time,
the amount and nature of which shall be determined by the Board.
 
(c)    Equity Compensation. Executive shall be entitled to receive awards from
any Company incentive compensation plan applicable to similarly situated senior
executives of the Company, in accordance with the terms thereof and on a basis
commensurate with Executive’s position and responsibilities.
 
(d)    Vacation. Executive will be entitled to (i) a minimum of four calendar
weeks paid vacation in each calendar year to be taken at such times and in such
number of days as is agreeable between the Company and Executive, but never more
than two weeks at once, (ii) paid sick days as needed due to illness or other
incapacity, and (iii) paid holidays in accordance with the Company’s policies
for its senior executives as in effect from time to time. Accrued unused
vacation may be carried over for up to twelve months.
 
(e)    Benefits. Commencing as of the Effective Date, Executive (and his
eligible dependents) will be entitled to participate in the same manner as the
Company’s other senior executives in any employee benefit plans which the
Company provides or may establish for the benefit of its senior executives
generally (including, without limitation, disability, medical, and other
insurance, bonuses and similar plans) (collectively, the “Benefits”).
 
(f)    Reimbursement of Expenses. The Company will reimburse Executive for all
out-of-pocket business expenses that are incurred by him in furtherance of the
Company’s business in accordance with the Company’s policies with respect
thereto as in effect from time to time. Without limiting the generality of the
foregoing, the Company shall pay or reimburse Executive for charges relating to
the use of his cellular phone and business travel expenses, it being understood
that he shall travel on first or business class at his discretion.
 
3.    Termination. Executive’s employment hereunder will terminate upon the
first to occur of the following:
 
(a)    Executive’s his death;
 
(b)    by the Company or Executive (or his legal representative) in the event of
Executive’s Disability (as defined below);
 
(c)    by the Company for Cause (as defined below);
 
(d)    by the Company without Cause; or
 
(e)    by Executive, with or without Good Reason (as defined below).
 
2 of 8

--------------------------------------------------------------------------------


 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Cause” means (i) Executive’s conviction of a felony, either in connection with
the performance of his obligations to the Company or which otherwise materially
and adversely affects his ability to perform such obligations, (ii) Executive’s
willful disloyalty or deliberate dishonesty, (iii) the commission by Executive
of an act of fraud or embezzlement against the Company, or (iv) a material
breach by Executive of any material provision of this Agreement which breach is
not cured within 30 days after delivery to Executive by the Company of written
notice of such breach, provided that, if such breach is not capable of being
cured within such 30 day period, Executive will have a reasonable additional
period to cure such breach. No act or omission on Executive’s part will be
considered “willful” unless done, or admitted to be done, by Executive in bad
faith or without his reasonable belief that such act or omission was in the best
interest of the Company.
 
“Disability” means Executive’s mental, physical or other disability the
condition of which renders him incapable of performing his obligations under
this Agreement for a period of 90 consecutive days or an aggregate of 120 days
(whether or not consecutive) in any 12-month period.
 
“Good Reason” means (i) a failure by the Company to comply with any material
provision of this Agreement which is not cured within 10 days after Executive
has given written notice of such noncompliance to the Company, (ii) any change
in Executive’s duties inconsistent with his positions as President and Chief
Operating Officer (including, any change in his offices or reporting
requirements), or (iii) at Executive’s election, a Change in Control of the
Company if, following such Change in Control, Executive is no longer the
President and Chief Operating Officer of the Company (or the surviving or
successor company, as applicable), or is offered a position not acceptable to
him.
 
“Change in Control” means (i) the acquisition by any person, entity or
affiliated group (other than Rudolf W. Gunnerman) becoming the beneficial owner
or owners of more than 50% of the outstanding equity securities of the Company
or otherwise becoming entitled to vote more than 50% of the voting power of the
Company, (ii) a consolidation or merger (in one transaction or a series of
related transactions) of the Company pursuant to which the holders of the
Company’s equity securities immediately prior to such transaction or series of
related transactions would not be the holders immediately after such transaction
or series of related transactions of more than 50% of the voting power of the
entity surviving such transaction or series of related transactions, or (iii)
the sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.
 
4.    Termination Procedures; Effect of Termination.
 
(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or Executive (other than termination on account of Executive’s death)
shall be communicated by written notice (a “Notice of Termination”) to the other
party hereto in accordance with Section 8(a) below, which notice shall indicate
the specific termination provision in Section 3 of this Agreement relied upon
and, if termination by the Company for Cause, the specific reasons therefore.
 
3 of 8

--------------------------------------------------------------------------------


 
(b)    Date of Termination. As used herein, “Date of Termination” shall mean (i)
if Executive’s employment is terminated as a result of Executive’s death, the
date of Executive’s death, (ii) if Executive’s employment is terminated by
reason of Executive’s Disability, on the date Notice of Termination is given or
such later date specified in the Notice of Termination as the effective date of
termination, (iii) if Executive’s employment is terminated by the Company for
Cause, on the date Notice of Termination is given or such later date specified
in the Notice of Termination as the effective date of termination, (iv) if
Executive’s employment is terminated by the Company without Cause, such date
which is specified in the Notice of Termination as the effective date of
termination, provided that such date shall be at least 30 days after the date
such Notice of Termination is given, and (v) if Executive’s employment is
terminated by Executive, with or without Good Reason, such date which is
specified in the Notice of Termination as the effective date of termination.
 
(c)    Compensation Upon Termination.
 
(i)    At any time that Executive’s employment is terminated, the Company will
pay the Accrued Obligations to Executive (or to his estate or legal
representative, if applicable) on or promptly following the Date of Termination.
For purposes of this Agreement, “Accrued Obligations” means (A) the portion of
Executive’s Base Salary as has accrued up through the Date of Termination which
the Executive has not yet been paid, (B) an amount equal to any unpaid bonus
which have accrued through the Date of Termination, (C) an amount equal to the
value of Executive’s accrued unused vacation days, and (D) the amount of
expenses incurred by Executive on behalf of the Company prior to the Date of
Termination and not yet reimbursed.
 
(ii)    In addition to the payments required under subsection 4(c)(i), if
Executive’s employment is terminated by reason of his Disability and such
Disability arose from a job-related accident or other event, by the Company
without Cause or by Executive for Good Reason, then within 30 days following the
Date of Termination, the Company will (A) pay to Executive (or his estate or
legal representative if applicable), a lump-sum severance payment equal to three
months of his then current Base Salary, and (B) continue to pay the group
medical and dental insurance coverage premiums of fees for Executive and his
eligible dependents for a period of six months following the Date of Termination
as an “active employee” under the Company’s then existing plans.
 
(d)    Other Provisions. The effect of termination on any stock options or
restricted stock granted or issued to Executive shall be governed by the terms
and provisions of any applicable option agreement, restricted stock agreement or
equity incentive plan. If Executive’s employment is terminated by the Company
without Cause, the Company will use its best efforts to secure Executive
alternative employment on substantially the same or more favorable terms.
Notwithstanding any other provision of this Agreement, (i) Executive will have
no obligation to mitigate Executive’s damages for any breach of this Agreement
by the Company or for any termination of this Agreement, whether by seeking
employment or otherwise, and (ii) the amount of any benefit due to Executive
after the date of such termination pursuant to this Agreement will not be
reduced or offset by any payment or benefit that Executive may receive from any
other source.
 
4 of 8

--------------------------------------------------------------------------------


 
5.    Confidentiality. Executive will enter into a
confidentiality/non-disclosure agreement, substantially similar to the Company’s
standard form of confidentiality/non-disclosure agreement for its senior
executives.
 
6.    Indemnification. The Company shall, to the fullest extent permitted by law
and by its Certificate of Incorporation and Bylaws, indemnify Executive and hold
him harmless for any acts or decisions made by him in good faith while
performing his duties to the Company, and shall at all times during Executive’s
employment with the Company, maintain Directors’ and Officers’ Liability
Insurance in amounts and on such other terms as agreed to by Executive and the
Board. In addition, the Company will enter into a separate indemnification
agreement setting forth the Company’s indemnification obligations to Executive,
in form and substance mutually agreeable to Executive and the Board. 
 
7.    Company Representations and Warranties. In order to induce Executive to
accept employment as the Company’s President and Chief Operating Officer, the
Company represents and warrants to Executive as set forth below and acknowledges
that Executive is relying on such representations and warranties in accepting
his employment hereunder:
 
(a)    The Company is in compliance in all material respects with all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, and all other applicable laws, regulations, orders,
judgments and decrees.
 
(b)    The registration statements, proxy statements, annual, quarterly and
current reports and other reports or filings filed with the U.S. Securities
Exchange Commission, and the press releases disseminated, by the Company since
its inception, taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, including, without limitation, with
regard to the Company’s technology or other intellectual property.
 
(c)    The Company is in compliance with all listing or maintenance requirements
of the American Stock Exchange and has no reason to believe that it will not, in
the foreseeable future, continue to be in such compliance.
 
8.    General.
 
(a)    Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be addressed to the receiving party’s address
set forth below or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid. All notices, requests, consents and other
communications hereunder will be deemed to have been given either (A) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (B) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (C) if sent by registered or certified mail, on the third business day
following the day such mailing is made. All notices, requests, consents and
other communications hereunder will be sent as follows:
 

If to the Company:
SulphCo, Inc.

   
850 Spice Islands Drive

   
Sparks, Nevada 89431

   
Attention: Chairman of the Board

     

  If to Executive: Loren J. Kalmen

    5795 Golden Eagle Drive

   
Reno, Nevada 89523

  
 
5 of 8

--------------------------------------------------------------------------------


 
(b)    Entire Agreement. This Agreement (together with the indemnification
agreement referred to herein) embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement will affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 
(c)    Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto.
 
(d)    Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.
 
(e)    Successors and Assigns; Third Party Beneficiaries. All statements,
representations, warranties, covenants and agreements in this Agreement will be
binding on the parties hereto and will inure to the benefit of the respective
successors, heirs, executors and permitted assigns of each party hereto;
provided that no party hereto may assign any rights or obligations hereunder
without the consent of the other party. Nothing in this Agreement will be
construed to create any rights or obligations except among the parties hereto,
and (except for Executive’s estate or other legal representative) no person or
entity will be regarded as a third-party beneficiary of this Agreement.
 
(f)    Governing Law. This Agreement and the rights and obligations of the
parties hereunder will be construed in accordance with and governed by the law
of the State of Nevada, without giving effect to the conflict of law principles
thereof.
 
(g)    Jurisdiction, Venue. Any legal action or proceeding with respect to this
Agreement will be brought in the Federal or state courts of Washoe County,
Nevada with competent subject matter jurisdiction. By execution and delivery of
this Agreement, each of the parties hereto accepts for itself and in respect of
its property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts.
 
6 of 8

--------------------------------------------------------------------------------


 
(h)    Severability. The parties intend this Agreement to be enforced as
written. However, if any court of competent jurisdiction determines any
provision, or any portion thereof, of this Agreement to be unenforceable or
invalid, then such provision shall be deemed limited to the extent that such
court deems it valid or enforceable and the remaining provisions of this
Agreement shall nevertheless remain in full force and effect
 
(i)    Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
 
(j)    No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, will operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
 
(k)    Deductions and Withdrawals. The Company will deduct from each payment to
be made to Executive under this Agreement such amounts, if any, required to be
deducted or withheld under applicable law or under any employment benefit plan
in which Executive participate.
 
(l)    Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. This Agreement may be delivered by facsimile, and facsimile
signatures shall be treated as original signatures for all applicable purposes.
 
{Remainder of page left intentionally blank. Signature page(s) to follow.}
 

7 of 8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and delivered this Employment
Agreement as of the date and year first above written.
 

        SULPHCO, INC.  
   
   
    By:   /s/ Rudolf W. Gunnerman  

--------------------------------------------------------------------------------

 
Dr. Rudolf W. Gunnerman
Chairman & Chief Executive Officer

 

        By:   /s/ Loren J. Kalmen  

--------------------------------------------------------------------------------

 
LOREN J. KALMEN
       
8 of 8

--------------------------------------------------------------------------------



 

